Citation Nr: 9901358	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969, and from January 1970 to May 1976.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a August 1994 rating action in 
which the RO denied the veterans claim of entitlement to 
service connection for PTSD.  An NOD was filed in September 
1994, and an SOC issued that same month.  The veteran filed a 
substantive appeal in October 1994.  In December 1994, the 
veteran testified before a hearing officer at the VARO in 
Columbia.  A Hearing Officers Decision was issued in May 
1995.  Supplemental SOCs were issued in May and August 1997.  
In July 1998, the veteran testified before the undersigned 
Member of the Board in Washington, D.C. 

The Board notes that the veteran currently has a claim 
pending for non-service-connected disability pension.  In a 
January 1998 letter to the veteran, the RO reported that it 
was working on the veterans claim, and requested the veteran 
to provide information regarding any recent medical treatment 
he had received.  Since a decision has not been rendered by 
the RO as to the claim for non-service-connected pension, the 
issue is not before the Board at this time, and it is 
referred to the RO for any additional action deemed 
warranted.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that, as a result of active 
service in Vietnam, he suffers from PTSD.  In particular, the 
veteran asserts that soldiers in his unit were killed and 
wounded from rocket and mortar attacks, and from detonated 
enemy land mines.  As a result, the veteran asserts that he 
currently suffers from nightmares, restless sleep, 
depression, anxiety, feelings of isolation, anger, and 
emotional instability, all as a result of PTSD.  In addition, 
the veteran contends that VA medical examiners have diagnosed 
him with PTSD, therefore further supporting his claim.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that, resolving 
reasonable doubt in favor of the veteran, the evidence 
supports the veterans claim for service connection for PTSD, 
and accordingly, this claim is allowed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained by the RO.

2.  There is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran sustained 
in-service stressors sufficient to support a claim of service 
connection for PTSD.

3.  The medical evidence of record indicates that the veteran 
is currently diagnosed with PTSD, attributable to his 
verified in-service stressor(s).




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that post-traumatic stress disorder was incurred as 
a result of the veterans active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the claims file reflects that, in August 1991, 
the veteran filed a VA Form 21-4138 (Statement in Support of 
Claim), initiating a claim of service connection for PTSD.

In September 1991, the RO received outpatient treatment 
records, dated from July 1991 to August 1991, from the 
Columbia VA Medical Center (VAMC).  These records noted a 
diagnosis of PTSD, and further reported the veterans 
recurrent dreams of events in Vietnam, feelings of detachment 
or estrangement from others, hypervigilance, irritability, 
and difficulties sleeping.

In October 1991, the veteran underwent a VA general medical 
examination.  The examiner noted the veterans history of 
excessive drinking, and that he was having some problems 
coping with life.  In November 1991, the veteran underwent a 
PTSD medical examination for VA purposes.  The examiner noted 
a incident reported by the veteran in which his base came 
under enemy rocket fire.  The veteran reported that he ran 
out of his tent, was knocked to the ground, thought hed been 
hit, and began screaming for his mother.  After separation 
from service, the veteran stated that he began smoking a lot 
of marijuana, having started the habit in Vietnam, and 
abusing alcohol.  The veteran also recounted a recurrent 
dream he had been having for the last 20 years, in which he 
was pinned down and couldnt move.  The dream always caused 
him to awaken in a sweat, but, since taking medication, he 
hadnt had the dream in a couple of months.  The veteran also 
reported that he checked closets and always feared that there 
was somebody there.  If people walked up on him and stormed 
him he became angry.  He indicated that he avoided watching 
movies about Vietnam, or other types of movies involving 
violence or horror.  He also stated that he was sad all the 
time.  The examiners diagnosis was PTSD.  

In a February 1992 rating action, the RO denied the veterans 
claim of service connection for PTSD.  The decision noted, 
among other things, that the veteran had been seen by a 
psychiatrist while in Vietnam and later admitted to Bethesda 
Naval Hospital, had been arrested as a child and carried a 
gun and committed robberies as a youth, had been placed on a 
non-weapon-bearing status in the Marines, and attended 
Embassy Guard School.  The decision also indicated that the 
VA examiner had not had access to the claims file, and that 
no diagnostic tests had been administered.  In March 1992, 
the veteran filed an NOD. 

In May 1992, the RO received copies of the veterans 
personnel records.  These noted the veterans MOS (military 
occupational specialty) as a combat engineer, and his 
assigned unit during his tour in Vietnam as that of C 
Company, 11th Eng Bn, 3rd MarDiv.  The records also noted 
under Combat History  Expeditions that the veteran had 
participated in Operations against the Communist Insurgents 
(Viet Cong) in the Republic of Viet Nam, in addition to 
seven other specific operational missions during his tour.  
Awards and decorations received by the veteran included the 
Vietnam Service Medal with silver star, the Vietnam Campaign 
Medal with device, and the Republic of Vietnam Cross of 
Gallantry with palm frame.

That same month, the RO received a letter from the veterans 
service representative, dated in April 1992, reporting that 
the veteran had never been hospitalized at Bethesda Naval 
Hospital, had never been seen in service by a psychiatrist, 
never arrested as a juvenile, never carried a gun or 
participated in any robberies, had never been placed on a 
non-weapon-bearing status, and did not attend Embassy Guard 
School.  This was in rebuttal of the statements in the 
February 1992 decision.  

In August 1992, the RO received a VAMC Augusta hospital 
discharge summary, dated in July 1992.  The summary noted 
that the veteran had been admitted because of depression, 
anxiety, insomnia, nightmares, paranoid ideations, and 
hallucinations.  The veterans history was also noted for 
significant alcohol and drug use, the last time being in June 
1991.  The discharge diagnoses included Axis I: PTSD, 
polysubstance abuse in partial remission; Axis IV: Stressor  
combat in Vietnam, moderate severity; Axis V: Current GAF 
(global assessment of functioning score) 50, past year GAF 
60.  

Subsequently, the RO received a consultation report, dated in 
June 1992, from the VAMC Augusta.  The report noted that, 
during a previous vocational evaluation regarding 
employability, the veteran had indicated that he suffered 
from frequent nightmares, flashbacks, and intrusive thoughts 
about Vietnam.  He had also complained of poor concentration, 
anger, depression, fatigue, and social withdrawal.  

Also received by the RO was a psychodiagnostic assessment, 
dated in May 1992.  Of relevance, the assessment noted that 
the endorsements on the Combat Exposure Scale indicated 
moderate exposure to threats while in combat.  The veterans 
responses on two self-report measures, the Impact of Events 
Scale and the Mississippi Scale for Assessment of Combat-
Related PTSD, were consistent with a diagnosis for PTSD.  
Finally, it was indicated that the MMPI-2 profile was judged 
to be valid.  The profile suggested that the veteran was 
tense and anxious with chronic physical complaints in the 
head or extremities resulting from stress, and that he was 
overly ruminative and obsessive, with denial being a 
prominent defense.  

In September 1992, the veteran was medically examined for VA 
purposes.  During the examination the veteran recounted that 
his base in Vietnam had undergone enemy rocket attacks every 
morning during the Tet offensive, and how in one instance he 
was in a bunker crying, and was told by another soldier that 
everything would be all right.  He also reported that he 
began using alcohol and drugs while in Vietnam out of fear of 
being there.  In addition, the veteran stated that he was 
reminded of Vietnam when he looked out at a vista near his 
home, and by rainy days.  At those times, he stated, he would 
just go ahead with his work or move to another spot and try 
to think of something else.  In addition, the veteran 
revealed that he was still having nightmares but that they 
didnt come as often as they used to.  He also reported 
hearing music like a record playing, but not every night.  
He noted that he used to hear voices call his name, but that 
he didnt now.  The examiners diagnosis was PTSD.  

Thereafter, the RO received notification from the VAMC 
Augusta that the veteran had been hospitalized for a total of 
21 days, May to June 1992, at that facility.  The diagnosis 
noted was PTSD.  

In January 1993, the RO received a written statement from the 
veteran describing his experiences in Vietnam.  The veteran 
recounted how when he first reported to his company, he was 
told that Charlie was hitting the base compound with 
rockets almost every morning.  The following morning the 
compound was hit by rocket fire before reveille.  The veteran 
stated that he was confused on where to go, and was knocked 
down by soldiers running for cover.  When he got up, he ran 
for a drainage ditch but was knocked down again by what he 
thought was a rocket.  Lying on the ground, he began crying, 
calling out for his mother, and was then splattered with dirt 
from a nearby explosion.  The veteran got up on his hands and 
knees and crawled to a nearby bunker.  After the rocket 
attack stopped, the veteran went back to the spot where he 
had been splattered with dirt, and found a hole in the ground 
about ten feet away.  

The veteran also reported in his written statement that there 
had been other encounters, but he could not remember specific 
dates.  He indicated that he had been stationed at outposts 
near the DMZ, and that most days his company would mine sweep 
from Dong Ha to the outpost.  He also stated that his company 
built LZ (landing zone) Vandergift, previously called LZ 
Stud, and had built pontoon bridges to get the grunts out 
of Khe Sanh.  The veteran also stated that while he could not 
remember specific dates, he remembered whom he served with 
and the year.  

That same month, the RO received outpatient treatment 
reports, dated in May and June 1992, from the VAMC Augusta.  
These records noted the veterans complaints of paranoia, 
nightmares, flashbacks, restless sleep, depression, and 
anxiety.  

In July 1993, the RO sent a statement to the US Marine Corps 
Headquarters in Quantico, VA, Personnel Management Support 
Branch, attempting to verify the veterans claimed stressors.  
In a rating action that same month, the veterans claim for 
PTSD was deferred pending verification of any stressors.  
That rating decision also noted that the earlier, February 
1992, rating decision had been clearly and unmistakably 
erroneous in that the decision therein was based, in 
significant part, upon the records of another individual with 
the same name as the veteran, whose records had inadvertently 
been furnished to VA.  The July 1993 deferred rating 
expressly rejected all the adverse information which had been 
the basis for the February 1992 rating decision. 

In February 1994, the veteran submitted an additional 
statement to the RO, dated that same month, relating 
additional experiences of his time in Vietnam.  The veteran 
reported that his company had been assigned to help evacuate 
Marines from Khe Sahn, and that, on their way to accomplish 
that mission, they came under enemy rocket attack.  The 
veteran stated he was riding on a back of a dump truck, when 
a round hit near the front of the vehicle, causing the driver 
to swerve, and resulting in the veteran being thrown off the 
truck.  In another incident, the veteran recounted how a 
large piece of shrapnel almost hit him in the head during a 
mortar attack at LZ Vandergift.  In addition, the veteran 
recounted riding in a truck that almost went off a cliff, and 
described an additional rocket attack that had caused him to 
have to jump into a ditch that was filled with water and 
human excrement.  Furthermore, the veteran stated that some 
Marines were killed or wounded during these incidents, but 
none were his close friends.  

In an August 1994 rating action, the RO denied the veterans 
claim of service connection for PTSD, noting that agencies 
requested to provide corrobrating information with regard to 
the veterans combat-related descriptions had been unable to 
verify the veterans claimed in-service stressors.

In September 1994 the veteran filed another NOD and, in a 
subsequent VA Form 9, dated in October 1994, he requested a 
personal hearing.  

In December 1994, the veteran testified before a hearing 
officer at the VARO in Columbia.  Under questioning, he 
stated that, as a combat engineer in Vietnam, he took part in 
daily sweeping of roads with a metal detector for enemy 
mines. If mines were found, they were blown in place.  The 
veteran also stated that he stood perimeter guard duty, and 
took part in patrols in which mines were strategically 
placed.  During this period the veteran reported that his 
unit came under mortar and rocket attacks, and that he 
witnessed soldiers being wounded.  He recounted an earlier 
incident, in which explosive rounds struck the mess hall, 
killing some men, whom the veteran stated were from his 
platoon.  In addition, he also noted that, while out on one 
patrol, his unit came across a pile of dead Vietnamese 
bodies, and that some of the men had stopped and taken 
pictures.  When questioned about his nightmares, the veteran 
responded that he had one single nightmare, which involved 
him fighting with a man dressed in black, and even though he 
cut the mans legs and head off, he could not seem to get 
away.  Furthermore, the veteran indicated that he was 
receiving benefits from the Social Security Administration 
for a mental disability.  

In a May 1995 Hearing Officers Decision, the veteran was 
denied service connection for PTSD, on the basis that 
verification of stressors had not been obtained, in part due 
to the veterans inability to provide sufficiently detailed 
information to assist in verification attempts.  

In September 1995, the RO received a copy of the veterans 
benefits award notice from the Social Security 
Administration.  It also received Mental Health Clinic 
progress notes, dated from July 1992 to September 1992, from 
the VAMC Augusta.  These records revealed assessments for 
chronic PTSD, noted as considerable to severe.  In addition, 
the RO also received a VAMC Augusta counseling psychology 
report, dated in July 1995.  The report indicated the veteran 
stated that he had been exposed to a lot of incoming enemy 
fire  rockets, mortars, and sniper fire  and that he saw 
other soldiers killed.  The veteran also reported firing his 
weapon at night while on guard duty, and that the next day, 
enemy bodies would be found, although the veteran was not 
sure if he had killed them.  The report noted that the 
veteran continued to complain of PTSD symptoms, and that 
these symptoms were worse than reported in 1992.  It also 
noted that the veteran had frequent nightmares and flashbacks 
about Vietnam, suffered from chronic depression and anxiety, 
and had temper and anger control problems, as well as poor 
concentration and difficulty sleeping.  In addition, the 
veteran was socially isolated, had no friends, and complained 
of survivors guilt.  

Also in September 1995, the RO received a lay statement from 
[redacted], who reported that he was with the 3rd Marines, 
4th Division, at Khe Sanh, and had talked with the veteran, 
while the veterans unit was in the area building a bridge so 
Mr. [redacted]s unit could leave the area.  The RO also received 
VAMC Augusta discharge instructions, dated in July 1995, 
which noted a diagnosis of PTSD, and noted that the veteran 
was unemployable because of the disorder.  In addition, the 
veteran submitted a map of Vietnam, which indicated where he 
had been deployed.  He also submitted a VA Form 21-4138, 
dated in August 1995, in which he revealed that a member of 
the mine sweeping team had accidentally stepped on a mine and 
been killed, that he had witnessed a Vietnamese man in a rice 
field blown up by an enemy rocket, and that a tank had been 
damaged after running over a mine that the veterans mine 
sweeping team had failed to detect. 

In April 1996, the RO received outpatient treatment reports, 
dated from February 1995 to March 1996, from the VAMC 
Columbia.  The records noted continued complaints and/or 
treatment, along with diagnoses, of PTSD.  In December 1996, 
the RO received a statement, dated in November 1996, from the 
US Marine Corps Headquarters, Personnel Management Support 
Branch, in Quantico, VA, indicating that they could not 
conduct a search for any of the veterans claimed stressors 
with the information that had been provided to them.  

In July 1997, the RO received outpatient treatments reports 
from both the Columbia and Augusta VAMCs, dated from July 
1991 to September 1993.  While many of these records were 
duplicates of previous submitted evidence, those that were 
not revealed complaints and/or treatment for depression, 
insomnia, and PTSD-related symptomatology.  Also received, 
during this period, was a copy of a U.S. Marine Corps 
memorandum which noted that the veteran had been awarded the 
Republic of Vietnam Gallantry Cross with Palm.

In October 1997, the veterans appeal was certified to the 
Board.  In December 1997, he submitted to the Board a command 
chronology for the 11th Engineer Battalion 3rd Marine 
Division, covering the period for March 1968 to May 1968.  

The chronology noted, during March, daily minesweeps on route 
9 from Dong Ha to Cam Lo, and minesweeps from Dong Ha to Gio 
Linh on an irregular schedule, with 22 soldiers wounded due 
to hostile action.  On March 10th, the mine sweep team 
discovered a dud 105 mm artillery round booby trapped with a 
ChiCom hand grenade.  The 105mm round was reported to 
have been blown in place.  On March 15, a mine sweep security 
vehicle struck an AT [anti-tank] mine at YD 220635, wounding 
three soldiers.  On March 17, a Marine hit a trip wire to an 
M-16 mine, wounding two soldiers  On March 24, approximately 
28 rounds of 122mm rocket fire were received in the battalion 
area, with one minor injury, 10 tents damaged, and one tent 
destroyed.  

In April 1968, the chronology noted that the battalion was 
committed to opening Route 9 from Ca Lu to Khe Sanh in 
operation Pegasus.  During the last week in April, the 
battalion was in general support of the third Marine Division 
for Operations Scotland II and Kentucky.  On April 1, during 
Operation Pegasus, mortar rounds hit a convoy to Ca Lu which 
resulted in the wounding of one soldier.  On April 13, in the 
vicinity of Route 9, two wounded NVA (North Vietnamese Army) 
soldiers were captured.  The prisoners wounds were reported 
to have been treated, and they were evacuated to Ca Lu.  In 
May, the battalion came under artillery attack, and a class-
three ammunition supply dump next to the 11th Engineer 
Battalion was hit, setting off secondary explosions for four 
hours.  

In February 1998, the veteran submitted a copy of a VA Form 
21-8940 (Veterans Application for Increased Compensation 
based on Unemployability), dated in November 1997, in which 
the veteran noted in box #24 that he had had a difficult time 
attempting to fit in with other employees he had worked with 
once they became aware that he was being treated for PTSD.  
He also submitted a previously considered VA medical 
examination report, dated in November 1991.  

In July 1998, the veteran testified, accompanied by his 
representative, before the undersigned Member of the Board in 
Washington, DC.  While reiterating previously contended facts 
and events, the veteran again noted that three members of his 
unit had been killed at the battalion base at Dong Ha when 
mortar rounds had hit the base mess hall and a bunker.  The 
veteran also recounted another incident in which he witnessed 
a member of his mine sweeping teams arm being blown off from 
a detonated antipersonnel mine.  He additionally testified 
that he had difficulty remembering the names of many of the 
soldiers because he never tried to get close to people while 
in Vietnam.  In addition, he noted that he had nightmares 
about his first experience when his base came under rocket 
attack.  When questioned about the 22 casualties mentioned in 
the command chronology, the veteran stated that, at that 
time, the unit was receiving a lot of wounded.  When asked to 
recall specific names of soldiers he served with, the veteran 
could only recall a few last names.  He reported that he 
experienced the heaviest shelling while he was deployed at LZ 
Stud/Vandergift, and at Khe Sanh.  The veteran also stated 
that his nightmares began while he was in Vietnam, and 
continued when he returned to the United States.  He also 
stated that he struggled with drug and alcohol abuse and 
depression, following his return to the States, and finally 
sought help through VA in 1990.  

In addition to his testimony, the veteran has also introduced 
additional evidence into the record.  It includes a VAMC 
Augusta hospital discharge summary, dated from June 7 to July 
21, 1995, which noted a diagnosis of PTSD, and a Social 
Security Administration award letter, dated in January 1994, 
advising that he was found entitled to disability benefits, 
effective in March 1994, subject to review every three years.  
Also, at the hearing before the Board, the veteran submitted 
several personal statements in support of his PTSD claim, as 
well as his pension claim, and executed a waiver of initial 
consideration by the RO.

II.  Analysis

Initially, the Board finds that the veterans claim for 
service connection for PTSD is well grounded, in that it is 
plausible.  In this regard, we note that the veteran served 
in Vietnam, that some corroborating military-unit evidence 
has been obtained regarding the occurrence of events in 
Vietnam that the veteran believes precipitated his PTSD, and 
there are medical records and opinions that have been 
associated with the claims file in which the veteran has been 
diagnosed as having PTSD.  The Board is also satisfied that 
all relevant facts have been properly developed.  The veteran 
has undergone psychiatric examinations in connection with his 
claim, and these records have been associated with the claims 
file.  The evidence of record is considered sufficient for 
purposes of this appeal.  Therefore, no further development 
is necessary to comply with the Secretarys duty to assist 
the veteran pursuant to 38 U.S.C.A. § 5107.

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated during the veterans period of 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

As to the law regarding service connection for PTSD, 
adjudication of such a claim requires consideration of 
evidence regarding the places, types, and circumstances of 
the veterans service as shown by service records, official 
histories of organizations in which he served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis, 
credible supporting evidence that claimed in-service 
stressors actually occurred, and medical evidence of a link 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressors are related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation, will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Cohen, supra; 38 C.F.R. 
§ 3.304(f).

Where, however, VA determines that the veteran did not engage 
in combat, the veterans lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veterans testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veterans lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283, 289 (1994).

The question of whether a veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veterans stressor statements 
simply because treating medical providers did so.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991) affd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  If claimed stressors are related to combat, and 
service department records establish that the veteran engaged 
in combat (e.g., by showing issuance of awards or decorations 
for valor, the Combat Infantryman Badge, the Combat Action 
Ribbon, or the Purple Heart), and the veterans testimony 
regarding the alleged stressors is satisfactory (i.e., 
credible and consistent with the circumstances, conditions, 
and hardships of such service), then the veterans testimony 
regarding the stressors is accepted as conclusive as to their 
occurrence and no further development or corroborative 
evidence is required.  

However, if it is determined that the veteran did not engage 
in combat with the enemy, or the claimed stressors are not 
related to combat, the veterans testimony, by itself, will 
not establish the occurrence of the claimed stressors.  
Zarycki v. Brown, 6 Vet.App. 91 (1993).  In such a case, 
credible supporting evidence from the service department or 
other sources is required to establish occurrence of the 
claimed in-service stressors.  Moreau v. Brown, 9 Vet.App. 
389 (1996).  Once it is established that the claimed in-
service stressors actually occurred, their sufficiency must 
be clinically established.  West v. Brown, 7 Vet.App. 70 
(1994).

As noted above, the existence of a valid service stressor is 
a factual question for VA adjudicators, who are not bound to 
accept a veteran's uncorroborated accounts of alleged 
stressors, particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Wilson, Wood, supra.

The Board has carefully reviewed the evidence and finds the 
veteran has provided sufficient testimony and documentation 
to at least place the evidence in relative equipoise as to 
his incurrence of an in-service stressor to substantiate his 
medical diagnosis of PTSD.  In this regard, the Board finds 
the veterans personnel records and the command chronology of 
the 11th Engineer Battalion, 3rd Marine Division, to be 
credible and persuasive evidence.  Personnel records verify 
the veterans MOS as combat engineer, and his assigned unit 
during his tour in Vietnam as that of C Company, 11th Eng 
Bn, 3rd MarDiv.  The records also note military operations 
against the enemy by the veterans unit, and the veterans 
being awarded several decorations, including the Vietnam 
Service Medal with silver star, the Vietnam Campaign Medal 
with device, and the Republic of Vietnam Cross of Gallantry 
with palm device.  Command chronology logs document the 
clearing of land mines, rocket and mortar attacks, and 
American casualties.

While these records do not specifically report that the 
veteran personally participated in or witnessed such attacks 
or the wounding or death of fellow soldiers, such a level of 
verification may not be possible.  It appears to the Board 
that the veteran has sincerely attempted to describe his 
combat stressors, and has simply been unable to reconstruct 
the events with sufficient detail to permit verification by 
the service department.  Given that the records secured by 
the RO generally support the history provided by the veteran 
and do not otherwise contradict or rebut the veterans 
history, the Board finds the veterans statements regarding 
the claimed stressor(s) of having participated in and/or 
witnessed these events to be credible.

We must note that none of the veterans reported awards and 
decorations is specifically recognized by regulation as 
conclusive of combat participation.  See, e.g., Thigpen v. 
West, No. 97-1492 (Vet. App. Oct. 26, 1998) (nonprecedential 
per curiam order), to the effect that the Republic of Vietnam 
Gallantry Cross Unit Citation Badge is probative, at most, of 
unit, not individual, participation in combat.  See also 
38 C.F.R. § 3.304(f).  The veteran acknowledges he was never 
awarded the Purple Heart, and, although he has asserted that 
he believes he was entitled to wear the Combat Infantryman 
Badge, there is no record of its having actually been awarded 
to him. 

Nevertheless, considering the overall consistency of the 
veterans statements throughout his claim, the ample evidence 
of significant combat involvement by his unit in Vietnam 
during the time period of his service in the combat zone, and 
his testimony under oath, the Board finds that the record 
presents an approximate balance of positive and negative 
evidence regarding the material issue of whether the 
veterans claimed in-service stressors occurred.  Where such 
a balance of evidence is found, the benefit of the doubt is 
given to the veteran.

Regarding the medical evidence, the record indicates the 
veteran was definitively diagnosed with PTSD during VA 
examination in November 1991 and September 1992.  VAMC 
Augusta hospital discharge summaries, dated in July 1992, 
also note a diagnosis for PTSD, as do associated outpatient 
treatment records, dated during this period.  Most recently 
in the record, a July 1995 discharge from 14 days 
hospitalization at the VAMC, Uptown Division, indicated a 
diagnosis of PTSD.  Therefore the Board finds that the 
evidence supports the conclusion that the veteran suffers 
from PTSD.  Given our acceptance of his combat stressors, and 
the diagnosis of PTSD attributed to those stressors, service 
connection for PTSD is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeal.

- 2 -
